Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 1st, 2019 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacques Etkowicz, registration number 41738, on November 3rd, 2021.
The application has been amended as follows: 
(Currently Amended) A method comprising: 
in response to a triggering event, changing a remote engine start system in a vehicle from a first system state to a second system state, wherein in the first system state a remote engine start mode, a drive engine of the vehicle and a plurality of vehicle functions of the vehicle are deactivated, and wherein in the second system state the remote engine start mode, at least one of the plurality of vehicle functions and the drive engine of the vehicle are activated; 
after activating the remote engine start mode, incrementing or decrementing a timer, starting from a predetermined start value; 
if the timer has not yet elapsed and the presence of a user is detected, changing to a third system state, wherein in the third system state the last timer value and the current state of ;
if it is detected that the user, after the presence thereof has been recognized, moves away again from the vehicle without having moved the vehicle, returning to the second system state, by continuing the remote engine start mode, re-establishing the stored timer value, and continuing the incrementing or decrementing of the timer.
(Canceled) 
(Currently Amended)  A remote engine start system in a vehicle, wherein the remote engine start system comprises a timer, and wherein the remote engine start system is designed, 
in response to a triggering event, to change from a first system state to a second system state, wherein in the first system state a remote engine start mode, a drive engine of the vehicle and a plurality of vehicle functions of the vehicle are deactivated, and wherein in the second system state the remote engine start mode, at least one of the plurality of vehicle functions and a drive engine of the vehicle are activated; 
after changing to the second system state and activating the remote engine start mode, incrementing or decrementing the timer, starting from a predetermined start value; 
if the timer has not yet elapsed and the presence of a user is detected, changing to a third system state, wherein in the third system state the last timer value and the current state of the remote engine start mode are stored and then the remote engine start mode and the timer are stopped, wherein the drive engine remains switched on;
if it is detected that the user, after the presence thereof has been recognized, moves away again from the vehicle without having moved the vehicle, returning to the second system state, by continuing the remote engine start mode, re-establishing the stored timer value, and continuing the incrementing or decrementing of the timer
(Canceled)
Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, Giessenhöner (US 9744941; already of record from IDS) in view of Bauerle (US 20160047348) is the closest prior art of record.  Giessenhöner in view of Bauerle teaches of a method comprising: 
in response to a triggering event, changing a remote engine start system in a vehicle from a first system state to a second system state, wherein in the first system state a remote engine start mode, a drive engine of the vehicle and a plurality of vehicle functions of the vehicle are deactivated, and wherein in the second system state the remote engine start mode, at least one of the plurality of vehicle functions and the drive engine of the vehicle are activated; 
after activating the remote engine start mode, incrementing or decrementing a timer, starting from a predetermined start value; 
if the timer has not yet elapsed and the presence of a user is detected, changing to a third system state, wherein in the third system state the last timer value and the current state of the remote engine start mode are stored and then the remote engine start mode and the timer are stopped, wherein the drive engine remains switched on;
However, Giessenhöner in view of Bauerle does not teach if it is detected that the user, after the presence thereof has been recognized, moves away again from the vehicle without having moved the vehicle, returning to the second system state, by continuing the remote engine start mode, re-establishing the stored timer value, and continuing the incrementing or decrementing of the timer.  Bauerle does teach of adding time to a timer if it is detected that a person walks away from a vehicle.  
In regards to claim 8, the claim recites analogous subject matter to claim 1, and is therefore allowable on the same premise.
In regards to claims 3-7 and 9, the claims are dependent on allowable claims 1 and 8, and are therefore allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663